STEELE, resident in another state, forwarded to Markle in Indiana, who was not an attorney at law, a note against Hotchkiss for 200 dollars, to be collected. Markle placed the note in the hands of an attorney at law for collection. The attorney collected the money, and left the country without paying it over to Markle. Held, that Steele could not, under these circumstances, sustain an áctjon for money had and received against Markle. Held, also, that if Markle could be made liable for the money in any form of action, it must be on one founded on his *345having acted fraudulently or imprudently in entrusting the note to the attorney; or on his having failed to use proper means to obtain the money from the attorney after its collection. Vide Beardsley v. Root, 11 Johns. R. 464.—Duncan v. Littell, 2 Bibb, 424.—Lucket v. Bohannon, 3 Bibb, 378.—Duncan v. Skipwith, 2 Camp. 68.—Nightingal v. Devisme, 5 Burr. 2589.